--------------------------------------------------------------------------------

Exhibit 10.1
 
SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT entered into as of the 13th day of October, 2009.
 
BETWEEN:
 
SINOMAR CAPITAL CORP.
a body corporate incorporated under
the laws of the Province of Alberta
 
(hereinafter called “Sinomar’’)
 
- and -
 
CERRO CAZADOR S.A.
a body corporate incorporated under
the laws of Argentina
 
(hereinafter called “CCSA”)
 
- and -
 
HUNTMOUNTAIN RESOURCES LTD.
a body corporate incorporated under
the laws of the State of Washington
 
(hereinafter called “HuntMountain”)
 
- and -
 
HUNTMOUNTAIN INVESTMENTS, LLC
a limited liability corporation incorporated under
the laws of the State of Washington
 
(hereinafter called “HuntMountain Investments”)
 
(HuntMountain and HuntMountain Investments are hereinafter
collectively called the “Shareholders”)
 
 
 

--------------------------------------------------------------------------------

 
 
2
 
WHEREAS the Shareholders beneficially own all of the issued and outstanding
shares of CCSA; and
 
WHEREAS Sinomar wishes to acquire all of the issued and outstanding shares of
CCSA subject to the terms and conditions hereinafter set forth;
 
NOW THEREFORE IN CONSIDERATION OF the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:
 
ARTICLE 1
INTERPRETATION
 
1.1           Definitions
 
In this Agreement the following terms and expressions shall have the following
meanings:
 
 
(a)
“Acquisition” means the acquisition of the CCSA Shares by Sinomar as
contemplated in Section 2.1;

 
 
(b)
“Bajo Agreement” means the Bajo Pobre Investment, Exploration and Option
Agreement, dated march 28, 2007, between CCSA and FK Minera S.A., pursuant to
which FK Minera S.A., an Argentinian company, awarded CCSA an option to acquire
the Bajo Pobre Mining Property;

 
 
(c)
“Broker Options” means the options held by Wolverton to purchase 114,730 Common
Shares of Sinomar at a price of $0.30 per share, by Research Capital Corporation
to purchase 33,030 Common Shares of Sinomar at a price of $0.30 per share, and
by Blackmont Capital Inc. to purchase 18,900 Common Shares of Sinomar at a price
of $0.30 per share;

 
 
(d)
“Business” means the business carried on by CCSA, being the business of mineral
exploration and development in Argentina;

 
 
(e)
“CCSA” means Cerro Cazador S.A.;

 
 
(f)
“CCSA Financial Statements” means the audited financial statements of CCSA as at
December 31, 2008 and the unaudited interim financial statements of CCSA for the
period ended June 30, 2009, which are in the course of preparation;

 
 
(g)
“CCSA Shares” means the ordinary, nominative non-endorseable shares of CCSA held
by the Shareholders;

 
 
 

--------------------------------------------------------------------------------

 
 
3
 
 
(h)
“Closing”, “Closing Date” and “Closing Time” have the meanings ascribed thereto
in Section 2.2;

 
 
(i)
“Conditional Acceptance of the Exchange” means the conditional acceptance by the
Exchange of the Acquisition as a Qualifying Transaction of Sinomar, subject to
the closing of the Financing;

 
 
(j)
“Director’s Options” means options held by the directors of Sinomar to purchase
an aggregate of 317,690 Sinomar Common Shares at a price of $0.30 per share;

 
 
(k)
“Escrow Agreement” means that certain Form 2F CPC Escrow Agreement dated April
24, 2008 between Sinomar, Computershare Trust Company of Canada and the security
holders of Sinomar therein referred to.

 
 
(1)
“Escrowed Shares” means the 1,510,300 Sinomar Common Shares held in escrow
pursuant to the Escrow Agreement.

 
 
(m)
“Exchange” means the TSX Venture Exchange Inc.;

 
 
(n)
“Filing Statement” means the filing statement being prepared by Sinomar and to
be filed with the Exchange;

 
 
(o)
“Financing” means the sale of Sinomar Common Shares and Units to be sold by
Wolverton by way of a combination of a short form offering document in relation
to the Sinomar Common Shares and a brokered private placement in relation to the
Units to raise a minimum of $2,000,000 and a maximum of $3,000,000, at a price
of $0.30 per Common Share and $0.30 per Unit;

 
 
(p)
“La Josefina Agreement” means the Exploration Agreement with Option for
Exploration of La Josefina Mining Area, dated July 24, 2007, between Fomento
Minero De Santa Cruz Sociedad Del Estado (“Fomicruz SE”) and CCSA, pursuant to
which Fomicruz SE granted CCSA the rights of exploration of the La Josefina
Mining Area;

 
 
(q)
“Letter of Engagement (Brokered Private Placement)” means the means the letter
agreement between Wolverton, Sinomar and HuntMountain dated August 19, 2009,
pursuant to which Wolverton has agreed to act as agent pursuant to a brokered
private placement to raise up to $1,000,000 by the sale of Units at a price of
$0.30 per Unit;

 
 
(r)
“Letter of Engagement (Short Form Offering)” means the letter agreement between
Wolverton, Sinomar and HuntMountain dated August 7, 2009, pursuant to which
Wolverton has agreed to act as agent pursuant to a short form offering document
to raise a minimum of $1,000,000 and a maximum of $2,000,000 by the sale of
Sinomar Common Shares at a price of $0.30 per Common Share;

 
 
 

--------------------------------------------------------------------------------

 
 
4
 
 
(s)
“Qualifying Transaction” means the term as defined in Policy 2.4 of the
Exchange;

 
 
(t)
“Securities Acts” means the Securities Act (Alberta), the Securities Act
(British Columbia), and the Securities Act (Ontario), as amended from time to
time;

 
 
(u)
“Securities Commissions” means the Alberta Securities Commission, the British
Columbia Securities Commission, and the Ontario Securities Commission;

 
 
(v)
“Shareholders” mean HuntMountain Resources Ltd. and HuntMountain Investments,
LLC;

 
 
(w)
“Sinomar” means Sinomar Capital Corp.;

 
 
(x)
“Sinomar Common Shares” means the Common Shares of Sinomar;

 
 
(y)
“Sinomar Financial Statements” means the audited financial statements of Sinomar
as at December 31, 2008 and the unaudited interim financial statements of
Sinomar for the period ended June 30, 2009;

 
 
(z)
“Sinomar Preferred Shares” means convertible preferred shares of Sinomar to be
created prior to Closing, which shares shall be non-redeemable and shall be
convertible at any time, at the option of the holder, into Common Shares of
Sinomar on the basis of one preferred share for one Common Share; provided that
such conversion shall not result in the Public Float, as defined in the policies
of the Exchange, being less than 20% of the total issued Common Shares of
Sinomar;

 
 
(aa)
“Sinomar Prospectus” means the prospectus of Sinomar dated April 24, 2008, for
which receipts were issued by the each of the Securities Commissions;

 
 
(bb)
“Sponsorship Agreement” means the letter agreement dated July 21, 2009 between
Wolverton, Sinomar and HuntMountain pursuant to which Wolverton agreed to act as
sponsor of the Qualifying Transaction of Sinomar;

 
 
(cc)
“Tax Act” means the Income Tax Act (Canada), as amended from time to time;

 
 
 

--------------------------------------------------------------------------------

 
 
5
 
 
(dd)
“Unit” means a unit of the Corporation to be issued pursuant to the part of the
Financing, each unit comprised of one Sinomar Common Share and one-half of a
Warrant;

 
 
(ee)
“Warrant” means the share purchase warrant comprised in the Units, each whole
warrant entitling the holder to purchase one Sinomar Common Share for a period
of one year from the closing of the Financing at a price of $0.60 per Sinomar
Common Share; and

 
 
(ff)
“Wolverton” means Wolverton Securities Ltd.

 
1.2           Headings
 
The division of this Agreement into Articles, Sections, subsections, paragraphs
and other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation hereof.
 
1.3           Interpretation
 
In this Agreement:
 
 
(a)
the terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar
expressions refer, unless otherwise specified, to this Agreement taken as a
whole and not to any particular section, paragraph or clause;

 
 
(b)
words importing the singular number or masculine gender shall include the plural
number or the feminine or neuter genders, and vice versa;

 
 
(c)
all references to Articles and Schedules refer, unless otherwise specified, to
articles of and schedules to this Agreement;

 
 
(d)
all references to Sections refer, unless otherwise specified, to sections,
subsections or paragraphs of this Agreement and references to subsections or
paragraphs refer to subsections in the same section as the reference or
paragraphs in the same subsection as the reference; and

 
 
(e)
words and terms denoting inclusiveness (such as “include”, or ‘‘includes” or
“including”), whether or not so stated, are not limited by, and do not imply
limitation of, their context or the words or phrases which precede or succeed
them.

 
1.4           Governing Law and Jurisdiction
 
This Agreement and, unless otherwise specified therein, all other documents or
instruments delivered in accordance with this Agreement shall be governed by and
interpreted in accordance with the laws of Alberta and shall be treated in all
respects as Alberta contracts. The parties irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Alberta, without
prejudice to the rights of the parties to take proceedings in any other
jurisdictions.
 
 
 

--------------------------------------------------------------------------------

 
 
6
 
ARTICLE 2
SHARE PURCHASE
 
2.1           Share Purchase
 
Subject to the terms and conditions of this Agreement, Sinomar agrees to
purchase all of the CCSA Shares from the Shareholders and in consideration
therefor Sinomar shall issue to the Shareholders an aggregate total of
29,118,507 Sinomar Common Shares and 20,881,493 Sinomar Preferred Shares, at a
deemed price of $0.30 per Sinomar Common Share and $0.30 per Sinomar Preferred
Share, in exchange for all of the CCSA Shares, and the Shareholders agree to
sell all of the Shareholders’ CCSA Shares on the foregoing basis.
 
2.2           Closing Date
 
Upon satisfaction or waiver of all conditions contained in this Agreement, the
closing of the transactions contemplated herein (the “Closing”) shall take place
at 10:00 a.m. (Calgary time) (the “Closing Time”) on the first business day
following the later of the date that Sinomar has received the Conditional
Acceptance of the Exchange and Wolverton has delivered satisfactory evidence
that it has received purchase orders for Sinomar Common Shares and Units
sufficient to enable the closing of the sale of the Sinomar Common Shares and
Units pursuant to the Financing, or such later date as shall be agreed upon by
Sinomar and the Shareholders(the “Closing Date”); provided that, unless
otherwise agreed upon by Sinomar and the Shareholders, the Closing Date shall
not be later than November 30, 2009, and further provided that the Closing shall
be closed in escrow subject to the closing of the sale of the Sinomar Common
Shares and Units pursuant to the Financing.
 
2.3           Non-Refundable Deposit
 
The parties acknowledge that, in consideration of the Shareholders entering into
this Agreement, a non-refundable deposit of $25,000 has been paid by Sinomar to
CCSA.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties Concerning Sinomar
 
Sinomar represents and warrants to the Shareholders as follows, and acknowledges
that the Shareholders are relying upon representations and warranties in
entering into this Agreement:
 
 
 

--------------------------------------------------------------------------------

 
 
7
 
 
(a)
Status, Constating Documents and Licences

 
 
(i)
Sinomar is a corporation duly incorporated, organized and validly subsisting in
all respects under the laws of the Province of Alberta, and Sinomar has all
necessary corporate power to own its assets and to carry on its business as it
is now being conducted;

 
 
(ii)
the constating documents and by-laws of Sinomar, as amended to the date hereof,
are complete and correct, with copies of each of those documents having been
delivered to the Shareholder;

 
 
(iii)
Sinomar is duly licenced, registered and qualified as a corporation to do
business, is up-to-date in the filing of all required corporate returns and
other notices and filings and is otherwise in good standing in all respects
under the laws of the Province of Alberta; and

 
 
(iv)
Sinomar is current and up to date with respect to all filings required to be
made under the Securities Acts.

 
 
(b)
No Business Conducted

 
Sinomar has not, since the date of its incorporation, conducted any business
activity, except as contemplated in the applicable policies of the Securities
Commissions and the Exchange.
 
 
(c)
No Restrictions

 
Sinomar is not bound by any restrictions of any nature whatsoever which will
prevent it from acquiring the CCSA Shares.
 
 
(d)
Corporate Records

 
The corporate records and minute book of Sinomar contain all constating
documents, bylaws and notices of Sinomar, and complete and accurate minutes of
all meetings of the directors and shareholders of Sinomar held since its date of
incorporation, and copies of all resolutions duly passed or confirmed by the
directors or shareholders of Sinomar other than at a meeting. All such meetings
were duly called and held and all resolutions were duly passed. The corporate
registers of Sinomar are complete and accurate in all material respects and have
been maintained in conformity with the provisions of its constating documents
and applicable laws.
 
 
 

--------------------------------------------------------------------------------

 
 
8
 
(e)           Authorized Capital
 
The authorized share capital of Sinomar consists of an unlimited number of
Common Shares and an unlimited number of Preferred Shares, issuable in series.
 
(f)            Issued and Outstanding Share Capital and Options
 
 
(i)
As at the date hereof, the issued capital of Sinomar consists of 3,176,900
Sinomar Common Shares, all of which are validly issued and outstanding as fully
paid and non-assessable. To the best of the knowledge of Sinomar, no shares or
other securities of Sinomar have been issued in violation of any laws, the
constating documents or by-laws of Sinomar or the terms of any agreement to
which Sinomar is a party or by which it is bound.

 
 
(ii)
As at the date hereof, the Director’s Options and the Broker Options are
outstanding.

 
 
(g)
Options and Other Purchase Agreements

 
Except for the Director’s Options, the Broker Options, the option to be granted
to Wolverton in acting as selling agent pursuant to the Financing and except as
provided for in this Agreement, no person, firm or corporation has any written
or oral agreement, option, understanding or commitment, or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, option or commitment, including convertible securities, warrants or
convertible obligations of any nature, for: (i) the purchase, subscription,
allotment or issuance of, or conversion into, any of the unissued shares in the
capital of Sinomar or any securities of Sinomar; or (ii) the purchase or other
acquisition from Sinomar of any of its undertaking, property or assets.
 
 
(h)
Actions

 
There is no pending or threatened action, proceeding or investigation (whether
or not purportedly on behalf of Sinomar) against or affecting Sinomar in any
court or before any governmental authority or arbitration board or tribunal
which, either individually or in the aggregate, could materially adversely
affect the condition (financial or otherwise) of Sinomar, taken as a whole, or
which could adversely affect the ability of Sinomar to issue and sell the
Sinomar Common Shares and Sinomar Preferred Shares or to perform its obligations
under this Agreement. Sinomar is not in default with respect to any judgment or
order of any court, governmental authority or arbitration board or tribunal.
 
 
 

--------------------------------------------------------------------------------

 
 
9
 
 
(i)
Sinomar Financial Statements

 
The Sinomar Financial Statements, which have been provided to the Shareholders,
have been prepared in accordance with generally accepted accounting principles,
are true, correct and complete in all material respects, and present fairly the
financial condition of Sinomar, including the assets and liabilities (whether
accrued, absolute, contingent or otherwise) of Sinomar as at the date of the
Sinomar Financial Statements.
 
 
(j)
Taxes

 
Sinomar is a taxable Canadian corporation as defined in the Tax Act and is not
liable in any material respects for any Canadian federal, provincial, municipal
or local taxes, assessments, withholding taxes, employee or other remittances,
or other imposts or property, or for the payment of any tax installment due in
respect of its current taxation year (but not including taxes accruing due) or
any previous taxation years, and no such taxes, assessments, imposts,
remittances or penalties are required to be reserved against. All such taxes,
imposts, remittances and penalties have been properly calculated by Sinomar in
all material respects, and Sinomar is not in any material respect in default in
filing any returns or reports covering any Canadian federal, provincial,
municipal or local taxes, assessments or other imposts in respect of its income,
business or property and Sinomar has complied in all material respects with all
withholding, collection, remittance and other obligations under any applicable
taxing statute.
 
 
(k)
Financial Position

 
There has not been any material adverse change in the assets, liabilities or
obligations (contingent or otherwise) of Sinomar from the position set forth in
the Sinomar Financial Statements and Sinomar has no indebtedness, liabilities or
obligations, secured or unsecured (whether accrued, absolute, contingent or
otherwise) which are not disclosed in the Sinomar Financial Statements.
 
 
(1)
Nothing Adverse

 
Sinomar is not in default or breach of, and the execution and delivery by
Sinomar of this Agreement, and the performance by Sinomar of its obligations
hereunder, will not result in any breach of, or be in conflict with, or
constitute a default under, or create a state of facts which after notice or
lapse of time, or both, would constitute a default under, any term or provision
of (i) the constating documents or by-laws of Sinomar or any resolutions of the
directors or shareholder of Sinomar, (ii) any contracts or other document to
which Sinomar is a party, or by which Sinomar is bound, or (iii) any judgment,
decree or order applicable to Sinomar, and no term or provision thereof
materially adversely affects the condition (financial or otherwise) of Sinomar.
 
 
 

--------------------------------------------------------------------------------

 
 
10
 
 
(m)
Corporate Authority and Binding Obligation

 
Sinomar has good right, full corporate power and absolute authority to enter
into this Agreement and to perform all of its obligations under this Agreement.
This Agreement is a legal, valid and binding obligation of Sinomar, enforceable
against it in accordance with its terms subject to: (i) bankruptcy, insolvency,
moratorium and other laws relating to or affecting the enforcement of creditor’s
rights generally, and (ii) the fact that equitable remedies, including the
remedies of specific performance and injunction, may only be granted in the
discretion of a court.
 
 
(n)
Subsidiaries and Other Interests

 
Sinomar: (i) has no subsidiaries and, except as contemplated in Section 5.1(i),
does not intend to acquire any subsidiary; (ii) does not own any securities
issued by, or any equity or ownership in, any other corporation; and (iii) is
not subject to any obligation to make any investment in or to provide funds by
way of loan, capital contribution or otherwise to any entity.
 
 
(o)
Material Contracts

 
Except as described in the Sinomar Prospectus, and other than the Letter of
Engagement (Short Form Offering), the Letter of Engagement (Brokered Private
Placement) and the Sponsorship Agreement, Sinomar is not a party to or bound by
any outstanding or executory agreement, contract or commitment of any nature or
kind whatsoever, and Sinomar is not conducting any other investigations as to
identifying a potential target as a Qualifying Transaction.
 
 
(p)
Contractual and Regulatory Approvals

 
Except for all consents required from the Exchange and except for the
requirement for Sinomar and one or more of its subsidiaries referred to in
Section 5.1(i) who acquire the CCSA Shares to be registered as foreign
shareholders before the General Inspection of Corporations in Argentina, Sinomar
is not under any obligation, contractual or otherwise, to request or obtain the
consent of any person, and no permits, licenses, certifications, authorization
or approvals of, or notifications to, any federal, provincial, municipal or
local government or governmental agency, board, commission or authority are
required to be obtained by Sinomar: (i) in connection with the execution,
delivery or performance by Sinomar of this Agreement or the completion of any of
the transactions contemplated herein; (ii) to avoid the loss of any permit,
licence, certification or other authorization; or (iii) in order that the
authority of Sinomar to carry on business in the ordinary course and in the same
manner as presently conducted remains in good standing and in full force and
effect as of and following the closing of the transactions contemplated
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
11
 
 
(q)
Residency

 
Sinomar is not a “non-resident” of Canada for the purposes of the Tax Act.
 
 
(r)
Full Disclosure

 
No representation or warranty contained in this Agreement and no statement
contained in any schedule, certificate, list, summary or other disclosure
document provided or to be provided to the Shareholders pursuant hereto or in
connection with the transactions contemplated hereby contains or will contain
any untrue statement of a material fact, or omits or will omit to state any
material fact which is necessary in order to make the statements contained
therein not misleading.
 
 
(s)
Reporting Issuer

 
Sinomar is a “reporting issuer” under the Securities Acts and is not in default
of any requirement of the Securities Acts or the rules thereto or, any of the
by­laws, rules or policies of the Exchange or any other regulatory authority.
 
 
(t)
Listing

 
The Sinomar Common Shares are listed for trading on the Exchange.
 
 
(u)
Notice to Exchange

 
Notice of the transactions contemplated herein has been given to the Exchange.
 
3.2           Representations and Warranties Concerning CCSA
 
The Shareholders and CCSA jointly and severally represent and warrant to Sinomar
as follows, and acknowledge that Sinomar is relying upon such representations
and warranties in entering into this Agreement:
 
 
(a)
Status, Constating Documents and Licences

 
 
(i)
CCSA is a corporation duly incorporated, organized and validly subsisting in all
respects under the laws of Argentina, and has all the necessary corporate power
to own its assets and to carry on the Business as it is now being conducted;

 
 
 

--------------------------------------------------------------------------------

 
 
12
 
 
(ii)
the constating documents and by-laws of CCSA are complete and correct, with
copies of each of those documents having been delivered to Sinomar; and

 
 
(iii)
CCSA is duly licenced, registered and qualified as a corporation to do business,
is up-to-date in the filing of all required corporate returns and other notices
and filings and is otherwise in good standing in all respects, in each
jurisdiction in which: (i) it owns or leases assets; and (ii) the nature or
conduct of the Business or any part thereof, or the nature of its assets makes
such qualification necessary or desirable to enable the Business to be carried
on as now conducted, or to enable the assets of CCSA to be owned, leased and
operated by it.

 
 
(b)
Conduct of Business

 
CCSA has conducted and is conducting all aspects of the Business in accordance
with all applicable laws and CCSA has not received any notice to the effect that
the Business is not being or has not been operated substantially in conformity
with all such applicable laws.
 
 
(c)
No Restrictions

 
CCSA is not bound by any restrictions of any nature whatsoever which will
prevent it from conducting the Business.
 
 
(d)
Corporate Records

 
The corporate records and minute book of CCSA contain all constating documents,
by-laws and notices of CCSA, and complete and accurate minutes of all meetings
of the directors and shareholders of CCSA held since its date of incorporation,
and copies of all resolutions duly passed or confirmed by the directors or
shareholders of CCSA other than at a meeting. All such meetings were duly called
and held and all resolutions were duly passed. The corporate registers of CCSA
are complete and accurate in all material respects and have been maintained in
conformity with the provisions of its constating documents and applicable laws.
 
 
(e)
Authorized Share Capital

 
The issued share capital of CCSA consists of 33,522,930 ordinary, nominal
non-endorseable shares.
 
 
(f)
Issued and Outstanding Share Capital

 
As at the date hereof, the issued capital of CCSA consists of 33,522,930 CCSA
Shares, all of which are validly issued and outstanding as fully paid and
non-assessable. No shares or other securities of CCSA have been issued in
violation of any laws, the constating documents or by-laws of CCSA or the terms
of any agreement to which CCSA is a party or by which it is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
13
 
 
(g)
Options and Other Purchase Agreements

 
Except as provided for in this Agreement, no person, firm or corporation has any
written or oral agreement, option, understanding or commitment, or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, option or commitment, including convertible securities, warrants or
convertible obligations of any nature, for: (i) the purchase, subscription,
allotment or issuance of, or conversion into, any of the unissued shares in the
capital of CCSA or any securities of CCSA; or (ii) the purchase or other
acquisition from CCSA of any of its undertaking, property or assets, other than
in the ordinary course of the Business.
 
 
(h)
Actions

 
There is no pending or threatened action, proceeding or investigation (whether
or not purportedly on behalf of CCSA) against or affecting CCSA in any court or
before any governmental authority or arbitration board or tribunal which, either
individually or in the aggregate, could materially adversely affect the
condition (financial or otherwise) of CCSA, taken as a whole, or which could
adversely affect the ability of CCSA to perform its obligations under this
Agreement. CCSA is not in default with respect to any judgment or order of any
court, governmental authority or arbitration board or tribunal.
 
 
(i)
CCSA Financial Statements

 
The CCSA Financial Statements will be prepared in accordance with generally
accepted accounting principles consistently applied throughout the period
indicated, will be true, correct and complete in all material respects, and will
present fairly the financial condition of CCSA, including the assets and
liabilities (whether accrued, absolute, contingent or otherwise) of CCSA as at
the respective dates of the CCSA Financial Statements and the results of
operations of CCSA for the respective periods covered by the CCSA Financial
Statements.
 
 
(j)
Taxes

 
CCSA is not liable in any material respects for any federal, provincial,
municipal or local taxes, assessments, withholding taxes, employee or other
remittances, or other imposts in respect of its income, business or property, or
for the payment of any tax installment due in respect of its current taxation
year (but not including taxes accruing due) or any previous taxation years, and
no such taxes, assessments, imposts, remittances or penalties are required to be
reserved against. All such taxes, imposts, remittances and penalties have been
properly calculated by CCSA in all material respects, and CCSA is not in any
material respect in default in filing any returns or reports covering any
federal, provincial, municipal or local taxes, assessments or other imposts in
respect of its income, business or property and CCSA has complied in all
material respects with all withholding, collection, remittance and other
obligations under any applicable taxing statute.
 
 
 

--------------------------------------------------------------------------------

 
 
14
 
 
(k)
Nothing Adverse

 
Neither CCSA nor the Shareholders are in default or breach of and the execution
and delivery by CCSA and the Shareholders of this Agreement, and the performance
by CCSA and the Shareholders of their obligations hereunder, and the transfer by
the Shareholders of the CCSA Shares to Sinomar as contemplated in this
Agreement, will not result in any breach of, or be in conflict with, or
constitute a default under, or create a state of facts which after notice or
lapse of time, or both, would constitute a default under, any term or provision
of (i) the constating documents or by-laws of CCSA or any resolutions of the
directors or shareholders of CCSA, (ii) any contracts or other documents to
which CCSA is a party, or by which CCSA is bound, or (iii) any judgment, decree
or order, applicable to CCSA, and no term or provision thereof materially
adversely affects the Business, or the condition (financial or otherwise) of
CCSA.
 
 
(I)
Corporate Authority and Binding Obligation

 
CCSA has full corporate authority, and has good right and absolute authority, to
enter into this Agreement and to perform all of its obligations under this
Agreement. This Agreement is a legal, valid and binding obligation of CCSA,
enforceable against it in accordance with its terms subject to: (i) bankruptcy,
insolvency, moratorium and other laws relating to or affecting the enforcement
of creditor’s rights generally, and (ii) the fact that equitable remedies,
including the remedies of specific performance and injunction, may only be
granted in the discretion of a court.
 
 
(m)
Subsidiaries and Other Interests

 
CCSA has no subsidiaries and, except as contemplated in the La Josefina
Agreement, CCSA has not agreed to acquire any subsidiary, and does not own any
securities issued by, or any equity or ownership in, any other corporation and,
except as aforesaid, CCSA is not subject to any obligation to make any
investment in or to provide funds by way of loan, capital contribution or
otherwise to any person or entity.
 
 
 

--------------------------------------------------------------------------------

 
 
15
 
 
(n)
Material Contracts

 
The only outstanding or executory agreements, contracts or commitments to which
CCSA is a party or is bound and which are material to CCSA or the Business are
the Bajo Agreement and the La Josefina Agreement.
 
 
(o)
Contractual and Regulatory Approvals

 
Except for all filings and compliances with other obligations in order to keep
its mining properties in good standing, CCSA is not under any obligation,
contractual or otherwise, to request or obtain the consent of any person, and no
permits, licenses, certifications, authorization or approvals of, or
notifications to, any government or governmental agency, board, commission or
authority are required to be obtained by CCSA: (i) in connection with the
execution, delivery or performance by CCSA of this Agreement or the completion
of any of the transactions contemplated herein; (ii) to avoid the loss of any
permit, licence, certification or other authorization; or (iii) in order that
the authority of CCSA to carry on the Business in the ordinary course and in the
same manner as presently conducted remains in good standing and in full force
and effect as of and following the closing of the transactions contemplated
hereunder.
 
 
(p)
Residency

 
CCSA is a “non-resident” of Canada for the purposes of the Tax Act.
 
 
(q)
Full Disclosure

 
No representation or warranty contained in this Agreement and no statement
contained in any schedule, certificate, list, summary or other disclosure
document provided or to be provided to Sinomar pursuant hereto or in connection
with the transactions contemplated hereby contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
which is necessary in order to make the statements contained therein not
misleading.
 
 
(r)
Title to Assets

 
CCSA has the contractual right, subject to compliance with its obligations,
under the Bajo Agreement and the La Josefina Agreement.
 
 
(s)
Condition of Assets

 
All facilities or equipment and other assets owned or leased or rented and used
by CCSA in connection with Business are in good operating condition and in a
state of good repair and maintenance, reasonable wear and tear excepted. There
has been no damage, destruction or loss (whether or not covered by insurance) or
any change whatsoever in the Business or the assets of CCSA arising as a result
of any legislative or regulatory change, revocation or modification of any
permit or license or right to do business, fire, explosion, accident, casualty,
labour trouble, flood, drought, riot, storm, condemnation, act of God or any
other cause whatsoever, which change would materially adversely affect the
Business or the prospects, assets, condition (financial or otherwise) or
organization of CCSA.
 
 
 

--------------------------------------------------------------------------------

 
 
16
 
 
(t)
Shareholder’ Agreement

 
There are no Shareholder’ agreements, pooling agreements, voting trusts or other
similar agreements with respect to the ownership or voting of any of the shares
of CCSA.
 
 
(u)
Good Standing of Agreements

 
CCSA is not in default or breach of any of its obligations under any one or more
contracts, agreements (written or oral), commitments, indentures or other
instruments to which it is a party or by which it is bound and there exists no
state of facts which, after notice or lapse of time or both, would constitute
such a default or breach. All such contracts, agreements, commitments,
indentures and other instruments are now in good standing and in full force and
effect and CCSA is entitled to all benefits thereunder.
 
 
(v)
Environmental Matters

 
 
(i)
For the purposes of this Agreement, the following terms and expressions shall
have the following meanings:

 
 
(1)
“Environmental Laws” means any and all statutes, regulations ordinances,
by-laws, orders, permits, licences, approvals and common law that regulate or
provide liabilities or obligations in relation to the existence, use,
production, manufacture, processing, distribution, production, transport,
handling, storage, removal, treatment, disposal, emission, discharge, migration,
seepage, leakage, spillage or release of Hazardous Substances or the
construction, alteration, use or operation, demolition or decommissioning of any
facilities or other real or personal property in relation to the foregoing or
the protection of the life, health or safety of persons, or to the protection of
property or the environment, including but not limited to air, soil, surface
water, ground water, biota, wildlife or personal or real property;

 
 
 

--------------------------------------------------------------------------------

 
 
17
 
 
(2)
“Hazardous Substances” includes any and all explosives, pollutants, and
contaminants, including but not limited to radioactive materials, odors,
hazardous, corrosive and toxic substances, irritants or waste of any kind,
including but not limited to compounds known as chlorobiphenls or other special
waste;

 
 
(ii)
except as disclosed to Sinomar:

 
 
(1)
CCSA is not subject to any environmental, order, review, or investigation,
whether by government or agency thereof, or by another person or group;

 
 
(2)
no complaint has been made or filed by any such government, agency, person or
group having to do with any environmental damage or injury or alleged damage or
injury relating to CCSA; and

 
 
(3)
there is no matter, condition or thing that exists with respect to CCSA which
could reasonably give rise to any such order, review, investigation or
complaint;

 
 
(iii)
without limitation to Section 3.2(w)(ii), except as disclosed to Sinomar:

 
 
(1)
CCSA has not received any written notice, demand, request for information,
summons, order, or complaint from any governmental agency and no environmental
review by any governmental agency is pending or threatened with respect to the
ownership or operation of any of its assets;

 
 
(2)
CCSA has not been notified of any judicial, administrative, or arbitral
proceeding alleging the violation of any Environmental Laws that may lead to
claims for cleanup costs, remedial work, damage to natural resources, or
personal injury;

 
 
(3)
CCSA has not been notified of any governmental investigation evaluating whether
any remedial action is needed to respond to a release of any Hazardous
Substances into the environment;

 
 
(4)
CCSA has not filed any notice under any law indicating past or present reporting
of a spill, release, or emission of Hazardous Substances into the environment;
or

 
 
(5)
CCSA has not any actual or contingent liability in respect of any person of
which CCSA has knowledge or reasonably should have knowledge in connection with
any release of any Hazardous Substances into the environment.

 
 
 

--------------------------------------------------------------------------------

 
 
18
 
3.3           Representations, Warranties and Covenants of the Shareholder
 
The Shareholders represent and warrant to Sinomar as follows, and acknowledges
that Sinomar is relying upon such representations and warranties in entering
into this Agreement:
 
 
(a)
Residence

 
The Shareholders are each a “non-resident” of Canada within the meaning of the
Tax Act.
 
 
(b)
Ownership and Title to the CCSA Shares

 
HuntMountain is the registered and beneficial owner of 31,846,784 CCSA Shares
and HuntMountain Investments is the registered and beneficial owner of 1,676,146
CCSA Shares, all of which CCSA Shares are free and clear of all encumbrances or
other restriction on transfer other than any restriction set out in the
constating documents of CCSA.
 
 
(c)
Corporate Authority and Binding Obligation

 
The Shareholders have full corporate authority, and have good right and absolute
authority, to enter into this Agreement and to perform all of the Shareholders’
obligations under this Agreement. This Agreement is a legal, valid and binding
obligation of the Shareholders, enforceable against the Shareholders in
accordance with its terms subject to: (i) bankruptcy, insolvency, moratorium and
other laws relating to or affecting the enforcement of creditor’s rights
generally, and (ii) the fact that equitable remedies, including the remedies of
specific performance and injunction, may only be granted in the discretion of a
court.
 
 
(d)
Escrow Agreement

 
At the Closing, the Shareholders shall enter into an escrow agreement in
relation to the Sinomar Common Shares acquired by the Shareholders, as
contemplated in Section 2.1, as may be required by the Exchange.
 
 
(e)
Patagonia Drilling Accounts Payable

 
At the Closing, the Shareholders shall enter into an agreement with CCSA
pursuant to which the Shareholders shall agree to pay the remaining trade
accounts payable in the approximate amount of US$800,000 owed by CCSA to
Patagonia Drilling.
 
 
 

--------------------------------------------------------------------------------

 
 
19
 
3.4           Survival of Warranties by Sinomar
 
The representations and warranties made by Sinomar and contained in this
Agreement or contained in any document or certificate given in order to carry
out the transactions contemplated hereby, will be true, correct and complete on
the Closing Date and will survive the closing of the purchase and sale of the
CCSA Shares provided for herein for a period of one (1) year and,
notwithstanding such closing or any investigation made by or on behalf of the
Shareholders or any other person or any knowledge of the Shareholders or any
other person, shall continue in full force and effect for the benefit of the
Shareholders.
 
3.5           Survival of Warranties by the Shareholders and CCSA
 
The representations and warranties made by the Shareholders and CCSA and
contained in this Agreement or contained in any document or certificate given in
order to carry out the transactions contemplated hereby, will be true, correct
and complete on the Closing Date and will survive the closing of the purchase
and sale of the CCSA Shares provided for herein for a period of one (I) year
and, notwithstanding such closing or any investigation made by or on behalf of
Sinomar or any other person or any knowledge of Sinomar or any other person,
shall continue in full force and effect for the benefit of Sinomar.
 
ARTICLE 4
COVENANTS
 
4.1           Covenants of the Shareholders and CCSA
 
The Shareholders and CCSA jointly and severally covenant with Sinomar as
follows:
 
 
(a)
Reasonable Access

 
CCSA shall provide, and the Shareholders shall use their best efforts to cause
CCSA to provide to Sinomar and to Sinomar’s counsel, accountants and other
authorized representatives, during normal business hours, on reasonable notice,
reasonable access to CCSA’s properties, books and records in order that Sinomar
may have full opportunity to make such investigations as it shall reasonably
desire to make of the affairs of CCSA, and the Shareholders and CCSA shall cause
CCSA’s officers and accountants to furnish such additional financial and
operating data and other information as Sinomar shall from time to time
reasonably request for such purpose; provided that any such investigation shall
be conducted in such manner as not to interfere unrea­sonably with the
operations of CCSA.
 
 
 

--------------------------------------------------------------------------------

 

20
 
 
(b)
Confidentiality: Press Releases

 
Prior to the Closing, the Shareholders and CCSA shall, and the Shareholders and
CCSA shall cause, the officers, other personnel and authorized representatives
of CCSA (all of the foregoing, including the Shareholders, to be deemed to be in
a “special relationship” as defined in the Securities Acts) to hold in
confidence, and not disclose to others for any reason whatsoever, any non-public
information received by them from Sinomar in connection with the transactions
contemplated hereby, except where such confidential information is required to
be provided in response to legal process, applicable law or any applicable
regulatory policy. Subject to the foregoing provisions of this paragraph (b),
neither the Shareholders nor CCSA, nor any of the officers or directors of CCSA,
shall issue any press release relating to this Agreement or the transactions
contemplated herein unless such press release is approved by Sinomar, acting
reasonably.
 
 
(c)
Consents

 
The Shareholders shall use their best efforts to cause CCSA to obtain, and CCSA
shall use its best efforts to obtain, at the earliest practicable date and, in
any event, prior to the Closing Date, all consents, authorizations and
approvals, and to make all declarations, filings and registrations required to
be obtained or made by CCSA pursuant to any law, order, policy, agreement or
instrument prior to consummating the transactions contemplated hereby, whether
any such consent, authorization or approval, or such declaration, filing or
registration, is to be obtained from or made with private parties or
governmental or regulatory authorities (including the Securities Commissions and
the Exchange). The Shareholders shall not, and shall use their reasonable
efforts to cause CCSA not to, and CCSA shall not take any action that may
materially adversely affect the obtaining of any such consent, authorization or
approval.
 
 
(d)
No Inconsistent Actions

 
Between the date hereof and the Closing Date, the Shareholders shall not and
shall use their reasonable efforts to cause CCSA not to, and CCSA shall not,
take any action which might directly or indirectly interfere or be inconsistent
with or otherwise adversely affect the completion of the transactions
contemplated herein, and without limiting the generality of the foregoing,
except as may be otherwise consented to in writing by Sinomar:
 
 
(i)
Except as otherwise provided for herein, CCSA shall not, and the Shareholders
shall use their reasonable efforts to cause CCSA not to issue or sell, or issue
options, warrants to purchase or rights to subscribe for, or enter into any
contract or commitment with respect to, any of the shares of its capital or any
other securities, or make any other changes in its capital structure.

 
 
 

--------------------------------------------------------------------------------

 
 
21
 
 
(ii)
CCSA shall not, and the Shareholders shall use their reasonable efforts to cause
CCSA not to declare, pay or set aside for payment any dividend or other
distribution with respect to the capital of CCSA, nor directly or indirectly to
redeem, purchase or otherwise acquire any shares of the capital of CCSA, or
enter into any contract or commitment to effect any such redemption, purchase or
acquisition.

 
 
(iii)
CCSA shall preserve, and the Shareholders shall use their reasonable efforts to
cause CCSA to preserve CCSA’s corporate existence and business organization, and
its existing rights, privileges and franchises intact and use reasonable efforts
to preserve its material relationships with its employees, suppliers, customers
and others having business relations with it.

 
 
(iv)
CCSA shall not, and the Shareholders shall use their reasonable efforts to cause
CCSA not to reorganize its assets, capital or debt or enter into any
reorganization by way of merger, amalgamation, plan of arrangement, liquidation
or otherwise.

 
 
(v)
The Shareholders and CCSA shall take all actions within their control to ensure
that the representations and warranties in Section 3.2 hereof remain true and
correct at the Closing Time, with the same force and effect as if such
representations and warranties were made at and as of the Closing Time.

 
 
(vi)
The Shareholders and CCSA shall promptly advise Sinomar of any facts that come
to their attention which would cause any of the Shareholders’ or CCSA’s
representations and warranties herein contained to be untrue in any respect.

 
 
(vii)
The Shareholders and CCSA shall promptly advise Sinomar in writing of any
material adverse change in the Business or the assets of CCSA.

 
 
(viii)
The directors of CCSA shall not resolve or otherwise consent to any sale,
assignment, conveyance or other disposition of any CCSA Shares owned by the
Shareholders, except in accordance with this Agreement. Additionally, the
Shareholders shall not sell, encumber, assign, convey or otherwise dispose of or
encumber any CCSA Shares owned by the Shareholders, except in accordance with
this Agreement.

 
 
(ix)
The Shareholders shall use their reasonable efforts to cause CCSA to carry on,
and CCSA shall carry on the Business diligently and substan­tially in the same
manner as heretofore conducted, and the Shareholders shall use their reasonable
efforts to cause CCSA not to engage in, and CCSA shall not engage in, any
transaction or activity or enter into any contract or commitment except in the
ordinary course of business.

 
 
 

--------------------------------------------------------------------------------

 
 
22
 
 
(e)
Compliance With Laws

 
The Shareholders shall, and shall use their reasonable efforts to cause CCSA to,
and CCSA shall, duly comply with all laws, orders, judgments, decrees and
policies of any court or governmental or regulatory authority (including the
Securities Commissions and the Exchange and the Minimum Listing Requirements of
the Exchange) applicable to them, the Business and CCSA’s assets, operations and
employees, except where the failure to so comply would not have a material
adverse effect on the financial position or results of operations of CCSA.
 
4.2           Covenants of Sinomar
 
Sinomar covenants with CCSA as follows:
 
(a)           Reasonable Access
 
Sinomar shall provide to CCSA and to CCSA’s counsel, accountants and other
authorized representatives, during normal business hours, on reasonable notice,
reasonable access to Sinomar’s properties, books and records in order that CCSA
may have full opportunity to make such investigations as they shall reasonably
desire to make of the affairs of Sinomar, and Sinomar shall cause its officers
and accountants to furnish such additional financial and operating data and
other information as CCSA shall from time to time reasonably request for such
purpose; provided that any such investigation shall be conducted in such manner
as not to interfere unreasonably with the operations of Sinomar.
 
(b)           Confidentiality; Press Releases
 
Prior to the Closing, Sinomar shall and shall cause its officers and directors,
and authorized representatives of Sinomar to hold in confidence, and not
disclose to others for any reason whatsoever, any non-public information
received by them from CCSA in connection with the transactions contem­plated
hereby, except where such confidential information is required to be provided in
response to legal process, applicable law or any applicable regulatory policy.
Subject to the foregoing provisions of this paragraph (b), neither Sinomar nor
any of its officers or directors shall issue any press release relating to this
Agreement or the transactions contemplated herein unless such press release is
approved by CCSA, acting reasonably.
 
 
 

--------------------------------------------------------------------------------

 

23
 
(c)           Consents
 
Sinomar shall use its best efforts to obtain at the earliest practicable date
and, in any event, prior to the Closing Date, all consents, authorizations and
approvals, and to make all declarations, filings and registrations required to
be obtained or made by it pursuant to any law, order, policy, agreement or
instrument prior to consummating the transactions contemplated hereby, whether
any such consent, authorization or approval, or such declaration, filing or
registration, is to be obtained from or made with private parties or
governmental or regulatory authorities (including the Securities Commissions and
the Exchange). Sinomar shall not take any action that may materially adversely
affect the obtaining of any such consent, authorization or approval.
 
(d)           No Inconsistent Actions
 
Between the date hereof and the Closing Date, Sinomar will not take any action
which might directly or indirectly interfere or be inconsistent with or
otherwise adversely affect the completion of the transactions contemplated
herein, and without limiting the generality of the foregoing, except as may be
otherwise consented to in writing by CCSA:
 
 
(i)
Except pursuant to the Broker Options, the Directors’ Options, the option to be
granted to Wolverton in acting as selling agent pursuant to the Financing and as
otherwise provided for herein, Sinomar shall not issue or sell, or issue
options, warrants to purchase or rights to subscribe for, or enter into any
contract or commitment with respect to, any of the shares of its capital or any
other securities, or make any other changes in its capital structure.

 
 
(ii)
Sinomar shall not declare, pay or set aside for payment any dividend or other
distribution with respect to its capital, nor shall it directly or indirectly
redeem, purchase or otherwise acquire any shares of its capital or enter into
any contract or commitment to affect any such redemption, purchase or
acquisition.

 
 
(iii)
Sinomar shall preserve its corporate existence and business organization, and
its existing rights and privileges intact.

 
 
(iv)
Sinomar shall not reorganize its assets, capital or debt, or enter into any
reorganization by way of merger, amalgamation, plan of arrangement, liquidation
or otherwise.

 
 
(v)
Sinomar shall take all actions within its control to ensure that the
representations and warranties in Section 3.1 hereof remain true and correct at
the Closing Time, with the same force and effect as if such representations and
warranties were made at and as of the Closing Time.

 
 
 

--------------------------------------------------------------------------------

 
 
24
 
 
(vi)
Sinomar shall promptly advise the Shareholders and CCSA of any facts that come
to its attention which would cause any of Sinomar’s representations and
warranties herein contained to be untrue in any respect.

 
 
(vii)
Sinomar shall promptly advise the Shareholders and CCSA in writing of any
material adverse change in the assets of Sinomar.

 
 
(viii)
Sinomar shall not engage in any transaction or activity or enter into any
contract or make any commitment except in accordance with the policies of the
Securities Commissions and the Exchange.

 
(e)           Compliance With Laws
 
Sinomar shall duly comply with all laws, orders, judgments, decrees and policies
of any court or governmental or regulatory authority (including the Securities
Commissions and the Exchange) applicable to it, except where the failure to so
comply would not have a material adverse effect on the financial position of
Sinomar.
 
4.3           Further Covenants of Sinomar and CCSA
 
(a)           No Income Tax Liability
 
The parties shall take all such steps as are necessary so as to effect the
transfer of the CCSA Shares from the Shareholders to Sinomar without giving rise
to income tax liability thereon.
 
ARTICLE V
CONDITIONS
 
5.1           Conditions to the Obligations of Sinomar
 
The obligations of Sinomar hereunder shall be subject to the following
conditions being satisfied on or before the Closing Date, or such earlier date
as hereinafter specified, and the Shareholders and CCSA jointly and severally
covenant to use their best efforts to ensure that such conditions are fulfilled:
 
 
 

--------------------------------------------------------------------------------

 

25
 
(a)           CCSA Financial Statements
 
 
(i)
Delivery of CCSA Financial Statements

 
The CCSA Financial Statements shall be prepared and delivered to Sinomar not
later than September 30, 2009, and the financial condition reflected therein
shall be acceptable to Sinomar.
 
 
(ii)
Representations and Warranties

 
At the time of delivery of the CCSA Financial Statements and on the Closing
Date, CCSA shall represent to Sinomar as follows:
 
(A)           CCSA Financial Statements
 
The CCSA Financial Statements, which have been provided to Sinomar, have been
prepared in accordance with generally accepted accounting principals
consistently applied throughout the period indicated, are true, correct and
complete in all material respects, and present fairly the financial condition of
CCSA, including the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of CCSA as at the respective dates of the CCSA
Financial Statements and the results of operations of CCSA for the respective
periods covered by the CCSA Financial Statements.
 
(B)           Financial Position
 
There has not been any material adverse change in the assets, liabilities or
obligations (contingent or otherwise) of CCSA from the position set forth in the
CCSA Financial Statements.
 
(b)           Accuracy of Representations and Warranties and Performance of
Covenants
 
The representations and warranties of the Shareholders and CCSA contained in
this Agreement or in any document delivered in order to carry out the
transactions contemplated hereby shall be true and accurate on the date hereof
and at the Closing Time with the same force and effect as though such
representations and warranties had been made as of the Closing Time regardless
of the date as of which the information in this Agreement or other document made
pursuant hereto is given. In addition, the Shareholders and CCSA shall have
complied with all covenants and agreements herein agreed to be performed or
caused to be performed by them at or prior to the Closing Time. In addition, the
Shareholders and CCSA shall have delivered to Sinomar a certificate confirming
that the facts with respect to each of such representations and warranties by
the Shareholders and CCSA are as set out herein at the Closing Time and that the
Shareholders and CCSA have performed all covenants required to be performed by
them hereunder.
 
 
 

--------------------------------------------------------------------------------

 

26
 
(c)           No Material Adverse Change
 
From the date hereof to the Closing Date, there shall have been no change in the
Business or the assets or condition (financial or otherwise) of CCSA howsoever
arising, except changes which have occurred in the ordinary course of the
business and which, individually or in the aggregate, have not affected and may
not affect the Business or the assets or condition (financial or otherwise) of
CCSA in any material adverse respect.
 
(d)           No Restraining Proceedings
 
No order, decision or ruling of any court tribunal or regulatory authority
having jurisdiction shall have been made, and no action or proceeding shall be
pending or threatened which is likely to result in an order, decision or ruling:
 
 
(i)
to disallow, enjoin, prohibit or impose any limitations or conditions on the
transaction contemplated hereby; or

 
(ii)
to impose any limitations or conditions which may have a material adverse effect
on the Business or the assets of CCSA.

 
(e)           Consents
 
All consents required to be obtained in order to carry out the transactions
contemplated hereby in compliance with all laws and agreements binding upon the
parties hereto shall have been obtained and without limiting the generality of
the foregoing, there shall have been obtained from all regulatory or
administrative authorities (including the Exchange), approval in form and
substance satisfactory to Sinomar, acting reasonably.
 
(f)           Due Diligence Examination
 
Prior to the date of filing of the Filing Statement by Sinomar, Sinomar shall
have conducted a due diligence examination of CCSA and shall be satisfied with
the results thereof, or shall promptly notify the Shareholders that it is not so
satisfied.
 
(g)           Authorizations
 
On or prior to the Closing Time, each of CCSA and CCSA’s board of directors
shall have taken all necessary or desirable actions, steps and corporate and
other proceedings to approve or authorize, validly and effectively, the entering
into, and the execution, delivery and performance of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

27
 
(h)           Board of Directors
 
At the Closing, all directors, except for Andrew M. Gertler and Alan P. Chan,
shall have resigned as directors of Sinomar, and the four nominees of CCSA
contemplated in Section 5.3(g), shall be acceptable to the Exchange.
 
(i)           Transfer of CCSA Shares
 
At the Closing, the Shareholders shall transfer all of the CCSA Shares to
Sinomar as contemplated in Section 2.1, free and clear of all encumbrances or
other restrictions on transfer other than any restriction set out in the
constating documents of CCSA, and the CCSA Shares shall be registered in such
proportions as Sinomar shall designate, in the name of one or more corporations
which become wholly-owned subsidiaries of Sinomar concurrently with the Closing.
 
(j)           Escrow Agreement
 
At the Closing, the Shareholders shall enter into an escrow agreement in
relation to the Sinomar Common Shares acquired by the Shareholders, as
contemplated in Section 2.1, as may be required by the Exchange.
 
(k)           Patagonia Drilling Accounts Payable
 
At the Closing, the Shareholders shall enter into an agreement with CCSA
pursuant to which the Shareholders shall agree to pay the remaining trade
accounts payable in the approximate amount of US$800,000 owed by CCSA to
Patagonia Drilling.
 
5.2           Waiver of Sinomar’s Conditions or Termination
 
The conditions contained in Section 5.1 hereof are inserted for the exclusive
benefit of Sinomar and may be waived in whole or in part by Sinomar at any time.
The and CCSA acknowledge that the waiver by Sinomar of any condition or any part
of any condition shall constitute a waiver only of such condition or such part
of such condition as the case may be and shall not constitute a waiver of any
covenant, agreement, representation or warranty made by the Shareholders or CCSA
herein that corresponds or is related to such condition or such part of such
condition, as the case may be. If any of the conditions contained in Section 5.1
hereof are not fulfilled or complied with as herein provided, Sinomar may
rescind this Agreement by notice in writing to the Shareholders and CCSA and in
such event, Sinomar shall be released from all obligations hereunder and unless
the condition or conditions which have not been fulfilled are reasonably capable
of being fulfilled or caused to be fulfilled by the Shareholders or CCSA, then
the Shareholders and CCSA shall also be released from all obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 

28
 
5.3           Conditions to the Obligations of the Shareholders and CCSA
 
The obligations of the Shareholders and CCSA hereunder shall be subject to the
following conditions being satisfied on or before the Closing Date, or such
earlier date as hereinafter specified, and Sinomar shall use its best efforts to
ensure that such conditions are fulfilled:
 
(a)           Accuracy of Representations and Warranties and Performance of
Covenants
 
The representations and warranties of Sinomar contained in this Agreement or in
any document delivered in order to carry out the transactions contemplated
hereby shall be true and accurate on the date hereof and at the Closing Time
with the same force and effect as though such representations and warranties had
been made as of the Closing Time regardless of the date as of which the
information in this Agreement or other document made pursuant hereto is given.
In addition, Sinomar shall have complied with all covenants and agreements
herein agreed to be performed or caused to be performed by it at or prior to the
Closing Time. In addition, Sinomar shall have delivered to the Shareholders a
certificate confirming that the facts with respect to each of such
representations and warranties by Sinomar are as set out herein at the Closing
Time and that Sinomar has performed all covenants required to be performed by it
hereunder.
 
(b)           No Material Adverse Change
 
From the date hereof to the Closing Date, there shall have been no material
adverse change in the assets or condition (financial or otherwise) of Sinomar;
 
(c)           No Restraining Proceedings
 
No order, decision or ruling of any court tribunal or regulatory authority
having jurisdiction shall have been made, and no action or proceeding shall be
pending or threatened which is likely to result in an order, decision or ruling:
 
 
(i)
to disallow, enjoin, prohibit or impose any limitations or conditions on the
transactions contemplated hereby; or

 
 
(ii)
to impose any limitations or conditions which may have a material adverse effect
on the business or assets of Sinomar.

 
(d)           Consents
 
All consents required to be obtained in order to carry out the transactions
contemplated hereby in compliance with all laws and agreements binding upon the
parties hereto shall have been obtained and without limiting the generality of
the foregoing, there shall have been obtained from all regulatory or
administrative authorities (including the Exchange), approval in form and
substance satisfactory to the Shareholders, acting reasonably.
 
 
 

--------------------------------------------------------------------------------

 

29
 
(e)           Due Diligence Examination
 
Prior to the date of filing of the Filing Statement by Sinomar with the
Exchange, the Shareholders shall have conducted a due diligence examination of
Sinomar and shall be satisfied with the results thereof, or shall promptly
notify Sinomar that it is not so satisfied.
 
(f)           Authorizations
 
On or prior to the Closing Time, each of Sinomar and Sinomar’s board of
directors shall have taken all necessary or desirable actions, steps and
corporate and other proceedings to approve or authorize, validly and
effectively, the entering into, and the execution, delivery and performance of
this Agreement.
 
(g)           Board of Directors
 
At the Closing, in addition to Andrew M. Gertler and Alan P. Chan, four nominees
of the Shareholders, namely Tim Hunt, Matthew Hughes, Bryn Harman and Darrick
Hunt or other nominees of the Shareholders as shall be acceptable to the
Exchange shall have been appointed as directors of Sinomar.
 
(h)           Stock Options
 
At the Closing, options to purchase Sinomar Common Shares at an exercise price
of $0.30 per share shall be granted to directors, officers, employees and/or
consultants of Sinomar and/or CCSA for such number of options as shall be
designated by the Shareholders.
 
(i)           Issuance of Sinomar Common Shares
 
At the Closing, Sinomar shall issue the Sinomar Common Shares to the
Shareholders as contemplated in Section 2.1, which Sinomar Common Shares shall
be issued as fully paid and non-assessable.
 
5.4           Waiver of Shareholders’ and CCSA’s Conditions or Termination
 
The conditions contained in Section 5.3 hereof are inserted for the exclusive
benefit of the Shareholders and CCSA and may be waived in whole or in part by
the Shareholders and CCSA at any time. Sinomar acknowledges that the waiver by
the Shareholders and CCSA of any condition or any part of any condition shall
constitute a waiver only of such condition or such part of such condition as the
case may be and shall not constitute a waiver of any covenant, agreement,
representation or warranty made by Sinomar herein that corresponds or is related
to such condition or such part of such condition, as the case may be. If any of
the conditions contained in Section 5.3 hereof are not fulfilled or complied
with as herein provided, the Shareholders or CCSA may rescind this Agreement by
notice in writing to Sinomar and in such event, the party giving the notice
shall be released from all obligations hereunder and unless the condition or
conditions which have not been fulfilled are reasonably capable of being
fulfilled or caused to be fulfilled by Sinomar, then Sinomar shall also be
released from all obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 

30
 
5.5           Joint Conditions
 
The obligations of the Shareholders, CCSA, and Sinomar are subject to the
following conditions being satisfied on or before the Closing Date and the
Shareholders, CCSA and Sinomar shall each use their best efforts to ensure that
such conditions are fulfilled:
 
(a)           Regulatory Approvals
 
All consents, approvals, waivers, variances, exemptions, permissions,
authorizations or orders of, or filings with, any governmental or regulatory
authority (including the Securities Commissions and the Exchange) required in
connection with the transactions contemplated by this Agreement, including the
Financing, shall have been received or made, as the case may be.
 
(b)           Financing
 
Wolverton shall have delivered satisfactory evidence that it has received
purchase orders for Sinomar Common Shares sufficient to enable the closing of
the sale of the Sinomar Common Shares pursuant to the Financing.
 
5.6           Waiver of Joint Conditions or Termination
 
The conditions contained in Section 5.5 hereof are inserted for the mutual
benefit of the Shareholders, CCSA and Sinomar and may be waived in whole or in
part with the consent of all parties. The Shareholders, CCSA and Sinomar
acknowledge that the waiver by them of any condition or any part of any
condition shall constitute a waiver only of such condition or such part of such
condition as the case may be and shall not constitute a waiver of any covenant,
agreement, representation or warranty made by any of them herein that
corresponds or is related to such condition or such part of such condition, as
the case may be. If any of the conditions contained in Section 5.5 hereof are
not fulfilled or complied with as herein provided, the Shareholders, CCSA or
Sinomar may rescind this Agreement by notice in writing to the remaining parties
and in such event, the party giving the notice shall be released from all
obligations hereunder and unless the condition or conditions which have not been
fulfilled are reasonably capable of being fulfilled or caused to be fulfilled by
the party receiving such notice, then such party shall also be released from all
obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 

31
 
ARTICLE 6
CLOSING
 
6.1           Closing Arrangements
 
Subject to the terms and conditions hereof, the Closing shall take place at the
Closing Time at the offices of Morris McManus Professional Corporation, Suite
700, 550 – 11th Avenue S. W., Calgary, Alberta, or at such other place or places
as may be mutually agreed upon by CCSA and Sinomar.
 
6.2           Documents to be Delivered
 
At or before the Closing Time, the Shareholders and CCSA shall execute or cause
to be executed, and shall deliver, or cause to be delivered, to Sinomar, all
documents, instruments and things which are to be delivered by the Shareholders
and CCSA pursuant to the provisions of this Agreement, and Sinomar shall execute
or cause to be executed, and shall deliver, or cause to be delivered, to the
Shareholders and CCSA, all documents, instruments and things which are to be
delivered by Sinomar pursuant to the provisions of this Agreement.
 
6.3           Closing of Financing
 
The Closing shall be closed in escrow subject to the closing of the sale of the
Sinomar Common Shares pursuant to the Financing.
 
ARTICLE 7
INDEMNITY
 
7.1           The Shareholders and CCSA shall jointly and severally indemnify
and save harmless Sinomar from and against any and all (i) liabilities, losses,
claims, damages (including, without limitation, lost profits, consequential
damages, interest penalties, fines and monetary sanctions) and costs, and (ii)
lawyers’ and accountants’ fees and expenses (on an indemnity basis), court costs
and all other out-of-pocket expenses incurred or suffered by Sinomar by reason
of, resulting from, in connection with, or arising in any manner whatsoever out
of the breach or inaccuracy of any representation or warranty or the failure to
comply with any covenant of the Shareholders or CCSA contained in this
Agreement, provided that Sinomar shall not be entitled to enforce any claim
under this Section unless it shall within two years of the Closing Date have
given the Shareholders or CCSA notice of such claim.
 
7.2           Sinomar shall indemnify and save harmless CCSA and the
Shareholders from and against any and all (i) liabilities, losses, claims,
damages (including, without limitation, lost profits, consequential damages,
interest penalties, fines and monetary sanctions) and costs, and (ii) lawyers’
and accountants’ fees and expenses (on an indemnity basis), court costs and all
other out-of-pocket expenses incurred or suffered by CCSA or the Shareholders by
reason of, resulting from, in connection with, or arising in any manner
whatsoever out of the breach or inaccuracy of any representation or warranty or
the failure to comply with any covenant of Sinomar contained in this Agreement,
provided that CCSA and the Shareholders shall not be entitled to enforce any
claim under this Section unless they shall within two years of the Closing Date
have given Sinomar notice of such claim.
 
 
 

--------------------------------------------------------------------------------

 

32
 
ARTICLE 8
RETURN OF INFORMATION ON TERMINATION
 
8.1           Return of Information and Confidentiality Obligations
 
If this Agreement is terminated in accordance with its terms:
 
 
(a)
each party shall deliver all documents, work papers and other material of any
other party hereto relating to the transactions contemplated hereby, whether
obtained before or after the execution hereof, together with any copies thereof,
to the party furnishing same and shall cause its representative and others to
whom such materials were furnished to promptly return to such party such
materials and any copies thereof they may have made; and

 
 
(b)
all information received by any party hereto with respect to the business of any
other party hereto (other than information which is a matter of public knowledge
or which has heretofore been or is hereafter published in any publication for
public distribution or filed as public information with any governmental or
regulatory authority) shall not at any time be used for the advantage of, or
disclosed to third parties by, such party for any reason whatsoever, except as
contemplated or permitted by Sections 4.1(b) or 4.2(b).

 
ARTICLE 9
MISCELLANEOUS PROVISIONS
 
9.1           Notices
 
Any notice, consent or waiver or other document required or permitted to be
given to any party hereunder shall be in writing and may be sufficiently given
by personal delivery or by sending the same by telecopy or other similar form of
communication to the following addresses:
 
 
(a)
if to Sinomar:

 
Suite 2806, 505 – 6th Street S. W.

 
Calgary, Alberta, T2P 1X5
Attention:                      Alan P. Chan     
Telecopy No.:               (403) 228-3013





 
 
 

--------------------------------------------------------------------------------

 
 
33
 
with copy to:
 
Morris McManus Professional Corporation
Suite 700, 550 – 11th Avenue S. W.
Calgary, Alberta T2R 1M7
Attention:                      Morris S. McManus, Q. C.
Telecopy No.:                (403) 517-6469
 
 
(b)
if to CCSA or the Shareholders:

 
c/o 1611 N Molter, Suite 201

 
Liberty Lake, Washington, 99019, USA

Attention:                      Tim Hunt
Telecopy No.:                (509) 892-5318
 



Any such notice, consent or waiver or other document shall (i) if delivered, be
deemed to have been given or made at the time of delivery, and (ii) if sent by
telecopy or other similar form of communication, be deemed to have been given or
made at the time it was successfully transmitted (unless transmission is
received after normal business hours, in which case the date of receipt shall be
deemed to be the next business day). Any party hereto may change its address for
service by giving notice thereof to the other parties hereto in accordance with
this section.
 
9.2           Enurement and Assignment
 
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, successors and permitted assigns.
Neither this Agreement nor any rights or obligations hereunder may be assigned
by any party without the prior written consent of the other parties hereto.
 
9.3           Further Assurances
 
All parties hereto shall from time to time and at all times hereafter, without
further consideration, do and perform all such further acts and things, and
execute and deliver all such further agreements, assurances, deeds, assignments,
conveyance notices, releases and other documents and instruments, as may
reasonably be required to complete the transactions contemplated herein in
accordance with the intent and purpose of this Agreement.
 
9.4           Time of Essence
 
Time shall be of the essence of this Agreement.
 
9.5           Entire Agreement
 
This Agreement constitutes the entire agreement between the parties. There are
not and shall not be any oral statements, representations, warranties,
undertakings or agreements between the parties other than this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

34
 
9.6           Amendments
 
This Agreement may not be amended or modified in any respect except by written
instruments signed by Sinomar, CCSA and the Shareholders.
 
9.7           Counterpart Execution
 
This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same Agreement and delivery of executed counterparts by telecopy
shall be as effective as delivery of an original.
 
9.8           Waiver
 
Any party hereto which is entitled to the benefits of this Agreement may, and
has the right to, waive any term or conditions hereof at any time on or prior to
the Closing Time provided, however, that such waiver shall be evidenced by
written instrument duly executed on behalf of such party.
 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.
 
SINOMAR CAPITAL CORP.
 
/s/ VICTOR I. H. SUN

   
Victor I. H. Sun
 

 
/s/ ALAN P. CHAN

   
Alan P. Chan
 

 
CERRO CAZADOR S.A.
 
/s/ MATTHEW J. HUGHES

   
Matthew J. Hughes
 

 
HUNTMOUNTAIN RESOURCES LTD.
 
 /s/ TIM HUNT

   
Tim Hunt
 

 
HUNTMOUNTAIN INVESTMENTS, LLC.
 
/s/ TIM HUNT

   
Tim Hunt
 

 

--------------------------------------------------------------------------------